DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 6-12, 15-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-3, 6-12, 15-19, and 21-25 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of:
“providing media content to a communication device, wherein the communication device provides a playback of a presentation of the media content; receiving an indication from the communication device that indicates a pause in the presentation of the media content; determining a plurality of attributes associated with the pause, wherein the determining of the plurality of attributes comprises determining a length of the pause; determining that the length of the pause exceeds a threshold; determining that the communication device is stationary; determining that at least one person has joined a room in which the presentation of the media content is displayed, and determining an eye gaze of the at least one person; and providing instructions according to the plurality of attributes associated with the pause to the communication device, wherein the providing of the instructions comprises: responsive to the determining that the length of the pause exceeds the threshold, and responsive to the determining that at least one person has joined the room, instructing the communication device to provide a summary of the media content, based at least in part on the eye gaze of the at least one person; and responsive to the determining that the communication device is stationary, instructing the communication device to display a visual advertisement”, and similar limitations as recited by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421